Citation Nr: 1640168	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether severance of service connection for spinocerebellar ataxia with disequilibrium and dysarthria was proper.

2.  Whether severance of service connection for spinocerebellar ataxia with bilateral lower extremity ataxia was proper.  

3.  Whether severance of service connection for spinocerebellar ataxia with bilateral upper extremity ataxia was proper.

4.  Whether severance of service connection for spinocerebellar ataxia with nystagmus was proper.  
	
5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetic retinopathy. 

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by memory loss.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pre-cataracts.

8.  Whether there is clear and mistakable error in the February 2006 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

10.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected disability.

11.  Entitlement to service connection for a respiratory disability.  

12.  Entitlement to service connection for labyrinthitis, to include as secondary to service-connected diabetes mellitus, type II.

13.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected disability. 

14.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

15.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney at Law



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1969 with service in the Republic of Vietnam.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Portland, Oregon that, among other things, severed service connection for spinocerebellar ataxia and denied service connection for multiple disorders listed on the title page of this decision.  Service connection for right and left lower extremity peripheral neuropathy was granted effective April 29, 2009, evaluated as 10 percent disabling each.  The Veteran appeals for a higher initial rating.  Service connection for left and right vascular disease was granted by rating action in August 2015  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that in a July 2014 rating decision, the RO declined to reopen the claims of entitlement to service connection for pre-cataracts, diabetic retinopathy, and disability manifested by memory loss.  A notice of disagreement to the denial of the claims was received in August 2014.  It does not appear that there has been further action by the RO as to these matters.  Therefore, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal by submitting a timely substantive appeal. Manlincon v. West, 12 Vet.App. 238 (1999)
.

The Board also notes that in a rating action dated in October 2015, the RO determined that no revision was warranted in the decision to deny service connection for PTSD holding that was no clear and unmistakable error in a prior decision denying service connection.  A notice of disagreement was received in November 2015.  The record does not indicate that a statement of the case has been issued in this regard and this should be rectified by the RO.  See Manlincon, supra.

The record reflects that service connection for spinocerebellar ataxia with disequilibrium and dysarthria, spinocerebellar ataxia with bilateral lower extremity ataxia, spinocerebellar ataxia with bilateral upper extremity ataxia, and spinocerebellar ataxia with nystagmus was severed by rating action in September 2008, effective January 2009.  Severance of such was based in part on findings obtained on VA examination in January 2008 in which the VA examiner noted that the initial VA rating decision in 2006 addressing these matters had been in error.  The examiner found that spinocerebellar ataxia was unrelated to diabetes mellitus and that there were no current symptoms or clinical findings suggesting peripheral sensory neuropathy of the diabetic type.   

Received from the Veteran in July 2008 was a paper of the National Institute of Neurological Disorders and Stoke pertaining to ataxias and cerebellar or spinocerebellar degeneration in which it was noted that ataxia could be acquired and that conditions that could cause it included alcoholism, peripheral neuropathy, and metabolic disorders, among others.  The reflects, however, that subsequent to the severance of service connection for the multiple disorders of spinocerebellar origins, the Veteran became service-connected for bilateral lower extremity peripheral neuropathy as well as bilateral lower extremity vascular disease secondary to type II diabetes.  The Board thus observes that service connection has been granted for disabilities for which service connection for spinocerebellar ataxia might be considered on a secondary basis.  As such, the appellant should be scheduled for a specialist examination by a board-certified neurologist or neurosurgeon for an opinion as to whether any diagnosed spinocerebellar or cerebellar ataxia is secondary to or aggravated by peripheral neuropathy, peripheral vascular disease or other service-connected disability.  

The Veteran asserts that he has a low back disorder and bilateral hip disability that are secondary to service-connected disorder for which service connection is warranted.  Review of the record discloses that the appellant had VA back and hip examinations in November 2011 whereupon X-rays of the back were obtained showing minimum degenerative disc disease at L3-L4 and L5-S1.  X-rays of the hips were interpreted as showing arthritic changes, as well as vascular calcifications in the pelvic area which the examiner stated might be secondary to his spinocerebellar ataxia or peripheral neuropathy.  Following examination, however, the examiner opined that it was less likely than not that the claimed conditions were proximately due to or the result of a service-connected condition.  The Board observes, however, that despite the findings on X-ray, the examiner added in the rationale that "[i]n my opinion the patient does not have a back and/or thigh condition.  His examinations are normal."    In view of the above, the Board finds that this examination report is contradictory and is inadequate for adjudication purposes.  Moreover, the examiner did not address whether the claimed disorders were aggravated by service-connected disability. Therefore, the appellant should be afforded another VA examination of the back and hips, to include an opinion as to whether claimed disability is secondary to or aggravated by service-connected disability.  

The Veteran asserts that he has a respiratory disorder, and labyrinthitis that are of service onset or are secondary to or aggravated by service-connected disability.  Review of the record reflects that the appellant has not had an examination that addresses whether there is a secondary relationship between these claimed disorders and service or a service-connected disability and one should be scheduled.  

The Veteran contends that he has right upper extremity neuropathy that is secondary to his service-connected diabetes mellitus, type II.  Review of the record discloses that he most recently underwent a VA examination in this regard in June 2014 whereupon the examiner found that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The Board is of the opinion, however, that since it has been more than two years (as of this writing) since that examination was performed, and because he will be scheduled for a thorough neurologic examination, the upper extremities should be examined again to determine whether the appellant currently has the claimed condition.  Additionally, it appears that the most recent VA examination for bilateral lower extremity peripheral neuropathy was also conducted in June 2014, more than two years ago.  As such, the appellant will be afforded a lower extremity examination to ascertain whether there has been any progression of symptoms in this regard.  

Finally, review of the record indicates that the appellant receives VA outpatient treatment for service-connected and claimed disabilities.  The most recent records date through very early September 2015.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  Therefore, records dating from September 2015 should be requested and associated with the electronic record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a statement of the case on the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for diabetic retinopathy, a disability manifested by memory loss, pre-cataracts, and whether there is clear and mistakable error in the February 2006 rating decision that denied entitlement to service connection for PTSD.

2.  Request VA outpatient records dating from September 2015 and associate them with the electronic record.  The request for VA records must be documented in the claims file.  

3.  After receipt of additional VA records, schedule the Veteran for a VA examination by a board-certified neurologist or neurosurgeon to determine whether the Veteran has spinocerebellar ataxia and the nature and likely etiology of such, to include as due to Agent Orange exposure, as well whether it is secondary to or is aggravated by service-connected disability.  

The electronic file must be reviewed by the examiner and a copy of this remand must be provided to the examiner for further elucidation.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should include a discussion of the Veteran's documented clinical history and his credible assertions.  The examiner should also provide a written response to the following inquiries:

a) Based on a thorough review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must diagnose all current neurological disease(s) and specify all body parts affected by neurologic pathology.  The examiner must specify and differentiate the symptoms and residuals associated with each disorder diagnosed and body parts affected.  

The examiner must provide a medical opinion, with comprehensive rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed spinocerebellar ataxia, to include any symptoms and/or residuals associated with such, are etiologically related to or had their onset during the Veteran's period of service.  If not, the examiner must indicate whether any spinocerebellar ataxia, to include any associated symptoms and/or residuals are at least as likely as not related, at least in part, to the Veteran's presumed in-service Agent Orange exposure, even if the disability is not listed as an Agent Orange presumptive condition.  

b) The examiner must provide a well-rationalized opinion as to whether it is at least as likely as not any spinocerebellar ataxia, to include any symptoms and/or residuals associated with the disorder is caused by (secondary to) or is made chronically worse (aggravated by) a service-connected disorder, including peripheral neuropathy, peripheral vascular disease, and/or type II diabetes. 

[The term "aggravation" means a worsening of a disorder beyond the natural clinical course and character of the condition due to the service-connected disability, in contrast to a temporary worsening of symptoms.]

If aggravation of any diagnosed spinocerebellar ataxia by a service-connected disorder is conceded, the examiner must attempt to establish a baseline level of severity of the diagnosed disorder(s) prior to aggravation by the service-connected disability. 

c) If none of the above applies, the examiner must render an opinion as whether any diagnosed spinocerebellar ataxia is more likely of post service onset and the likely etiology of such.  

d) The examination report(s) requested above must contain detailed and complete rationale for all opinions expressed.

e) The examiner is also requested to complete a disability benefits questionnaire for bilateral lower and upper extremity peripheral neuropathy [to determine if the Veteran has this disability or not] and for peripheral vascular disease.

3.  Schedule the Veteran for VA examination(s) by appropriate physician(s) to determine the nature and likely etiology of his claimed low back disorder, bilateral hip disability, respiratory disorder and labyrinthitis, to include as due to Agent Orange exposure, as well whether any claimed disorder is secondary to or is aggravated by service-connected disability, including peripheral neuropathy, peripheral vascular disease, and diabetes mellitus, type II.  Access to Virtual VA/VBMS must be made available to the examiner(s).  A copy of this remand must be provided to the examiner. 

The examiner should also provide a written response to the following inquiries:

a) Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must diagnose all current back, hip, respiratory and inner ear disorders and provide a medical opinion, with complete rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back, hip, and respiratory and dizziness/disequilibrium disorder had its onset during the appellant's period of service, or is more likely of post service onset and unrelated to active duty.  

The examiner must also indicate whether any back, hip, respiratory and dizziness/disequilibrium disorder is related, at least in part, to the Veteran's presumed in-service Agent Orange exposure, even if a disorder is not listed as an Agent Orange presumptive disability. 

b) The examiner must provide a well-rationalized opinion as to whether it is at least as likely as not any back, hip, respiratory and dizziness/disequilibrium disorder is caused by (secondary to) or is made chronically worse (aggravated by) a service-connected disorder, including peripheral neuropathy, peripheral vascular disease, and/or type II diabetes mellitus.  [The term "aggravation" means a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, in contrast to a temporary worsening of symptoms.] 

c) If aggravation of any diagnosed back, hip, respiratory and inner ear by a service-connected disability is conceded, the examiner must attempt to establish a baseline level of severity of the diagnosed disorder(s) prior to aggravation by the service-connected disability. 

d) The examiner should set forth all examination findings with complete rationale for the comments and opinions expressed.

4.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




